Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim(s) 1, 4, 5, 6, 7, 14 recite “movable range”. It is unclear how the movable range is based on the structure of the subject. What are the boundaries for movable range? There seems to be no parameters for the movable range? For Office Action purposes the limitation “movable range” will be interpreted as the range within a lumen of the subject. Clarity is needed. 
Claim(s) 4, 5 and 7 recite “tiltable range”. It is unclear what are the boundaries for a titltable range are? There seems to be no parameters for the tiltable range. It is unclear how the titlatable range is with respect to the probe? Clarity is needed. 

Claim(s) 10 and 13 recite “closer”. The term “closer” is a relative term that doesn’t provide a standard for establishing if the operator moves the regions closer or if overlapping of the images of occurring. Clarity is needed. For examination purposes, the examiner notes that the relative terms are interpreted according to the prior art rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication Tanaka et al US 2016/0095573 A1 (hereinafter Tanaka).
        Regarding claims 1 and 14, Tanaka discloses, a medical image-diagnostic apparatus comprising
processing circuitry configured to: (Abstract; An ultrasonic diagnostic apparatus according to the present embodiment includes an ultrasonic probe, image generation circuitry, acquisition circuitry, calculation circuitry, guide image generation circuitry, and control circuitry.)
acquire three-dimensional medical image data in which a subject is imaged, 
(0018; The acquisition circuitry acquires, from volume data corresponding to three-dimensional region containing a blood vessel inside the subject) (0080; the calculation circuitry 163 acquires, in the volume data, a three-dimensional range corresponding to a three-dimensional scan range which can be scanned by the ultrasonic probe 1.)
extract a movable range of a probe based on a structure of the subject shown in the three-dimensional medical image data
The three-dimensional range described by Tanaka refers to the collection range interpreted as the movable range (0081; The three-dimensional range 300 is a range that is searched for the collection range)
set a target scan region to be a subject to scanning by the probe based on the extracted movable range, and 
(0067; In the following, a scan cross-section scanned by the ultrasonic probe 1 for collecting blood flow velocity information is referred to as a “collection cross-section”.) (0078; the calculation circuitry 163 calculates, in the volume data, position information of a collection range and a collection cross-section)
Further Tanaka discloses (0119; the three-dimensional scan range corresponding to a three-dimensional range defined as a three-dimensional region that can be scanned.) 
display the target scan region in the three-dimensional medical image data. 
(Abstract; The acquisition circuitry acquires, from volume data corresponding to three-dimensional region containing a blood vessel inside the subject)
(0098; when the operator has moved ultrasonic probe 1 to the position at which the collection cross-section is scanned, the control circuitry 18 displays the collection range while superimposing the collection range on ultrasonic image data of the collection cross-section.)
Regarding claim 2, Tanaka further discloses, 
wherein the processing circuitry extracts a structure of the subject based on a type of the probe. 
(0052; The acquisition circuitry 161 acquires cross-section position information in volume data corresponding to a three-dimensional region containing a blood vessel inside the subject P. The cross-section position information is position information corresponding to a cross-section position of cross-section image data. That is, on the basis of the reflected waves received by the ultrasonic probe 1)
Regarding claim 3, Tanaka further discloses, 
wherein the processing circuitry sets the target scan region based on a type of the probe.
(0052; The acquisition circuitry 161 acquires cross-section position information in volume data corresponding to a three-dimensional region containing a blood vessel inside the subject P. The cross-section position information is position information corresponding to a cross-section position of cross-section image data. That is, on the basis of the reflected waves received by the ultrasonic probe 1)
Regarding claim 6, Tanaka further discloses, 
wherein the processing circuitry sets the target scan region such that a shallowest part of the target scan region is included in the movable range. (Refer to Fig. 16 highlighted below)


    PNG
    media_image1.png
    535
    638
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claim 1 above, in view of European Patent Application Ayter Sevig EP 0626152 A1 (hereinafter Ayter).
Regarding claim 4, Tanaka discloses all the elements of claim 1, Tanaka fails to disclose the following taught by Ayter. 
wherein the scanning is scanning using a transesophageal probe, and (transesophageal echocardiography probe 20)
the processing circuitry extracts at least a lumen of an esophagus of the subject as the movable range, and 
(page 12 last paragraph; The remote acoustic imaging system 32 receives real-time rotational and spatial position information so that the spatial positions of image planes can be recorded, or the acquisition of the image planes may be triggered at desired rotational orientations, angles or positions. The magnetic position sensor 146 may also be used to trigger the acquisition of multiple parallel image planes obtained as the scanhead 28 is dragged axially along the esophagus wall with its imaging plane generally perpendicular to the direction of dragging. During use in this mode, the device is not rotated as it is dragged. In these manners, three-dimensional image sets can be directly obtained using a two-dimensional multielement transducer 60.)
sets a region in which the scanning can be performed by the transesophageal probe positioned in the lumen, based on the extracted lumen (page 1 paragraph 2; During transesophageal cardiac imaging, the sonographer orients a scanhead at the tip of the transducer probe in the esophagus or stomach of a patient in order to obtain different fields of view of the heart), a tiltable range of a scan region with respect to a contact surface of the probe, and a scannable range in the scan region. (page 13 paragraph 5; Referring to Figure 18, when the rotating multielement transducer 60 is at an angle 156, a scan line 158 on the oblique plane 150 is imaged. As the transducer is rotated or stepped to an angle 160, a scan line 162 is imaged and, similarly, as the multielement transducer 60 is rotated or stepped to an angle 164, a scan line 168 is imaged.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Tanaka ultrasound probe in view of Ayter known method to use a transesophageal probe that rotates at an angle corresponding to seen as an oblique plan seen 
Regarding claim 5, Tanaka as modified discloses all the elements of claim 4, further Tanaka discloses, 
wherein the processing circuitry changes a position of a tomographic section at which the target scan region is set in the three-dimensional medical image data within a range satisfying limiting conditions including the movable range, the tiltable range, and the scannable range, and
(0078; the calculation circuitry 163 calculates, in the volume data, position information of a collection range and a collection cross-section)
(0080; calculation circuitry 163 acquires, in the volume data, a three-dimensional range corresponding to a three-dimensional scan range which can be scanned by the ultrasonic probe 1. Here, the three-dimensional scan range is acquired by having the operator move the ultrasonic probe 1 within a possible range while keeping the ultrasonic probe 1 in contact with the body surface of the subject P. The calculation circuitry 163 then calculates the position of the three-dimensional range from the three-dimensional scan range and the correspondence relation already acquired by the acquisition circuitry 161.)
sets the target scan region at the position of the tomographic section within a range satisfying the limiting conditions.
(Abstract; The acquisition circuitry acquires, from volume data corresponding to three-dimensional region containing a blood vessel inside the subject)
(0098; when the operator has moved ultrasonic probe 1 to the position at which the collection cross-section is scanned, the control circuitry 18 displays the collection range while superimposing the collection range on ultrasonic image data of the collection cross-section.)
Regarding claim 7, Tanaka as modified discloses all the elements of claim 4, further Tanaka discloses, 
wherein the processing circuitry changes a position of a tomographic section to be displayed in the three-dimensional medical image data within a range satisfying the movable range and the tiltable range, and
(0078; the calculation circuitry 163 calculates, in the volume data, position information of a collection range and a collection cross-section)
(0080; calculation circuitry 163 acquires, in the volume data, a three-dimensional range corresponding to a three-dimensional scan range which can be scanned by the ultrasonic probe 1. Here, the three-dimensional scan range is acquired by having the operator move the ultrasonic probe 1 within a possible range while keeping the ultrasonic probe 1 in contact with the body surface of the subject P. The calculation circuitry 163 then calculates the position of the three-dimensional range from the three-dimensional scan range and the correspondence relation already acquired by the acquisition circuitry 161.)
sets a position of a shallowest part, a scanning direction, a width in an azimuth direction, and a depth in a depth direction of the target scan region at the position of a tomographic section, within a range satisfying the scannable range. (Refer to figure 16 highlighted below)

    PNG
    media_image2.png
    560
    667
    media_image2.png
    Greyscale

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claim 1 above, in view of US Patent Application Publication Webler et al US 2007/0167801 A1 (hereinafter Webler).
Regarding claim 8, Tanaka discloses all the elements of claim 1, further Tanaka discloses, 
wherein the processing circuitry further performs positioning of a tomographic image collected by the scanning and the three dimensional medical image data, and
(0038; the operator conducts a three-dimensional scan of the subject P by conducting two-dimensional scans of a plurality of cross-sections while varying the position and the angle of the ultrasonic probe 1 with the ultrasonic probe 1 kept in contact with the body surface of the subject P. The transmitting-and-receiving circuitry 11 thus generates two-dimensional reflected wave data of a plurality of cross-sections.)
(0038; the control circuitry 18 can reconstruct three-dimensional reflected wave data by three-dimensionally arranging two-dimensional reflected wave data of a plurality of cross-sections, on the basis of t-3hree-dimensional position information of the ultrasonic probe 1 acquired from the position detection system.)
Tanka is silent in teaching the following taught by Webler.
outputs guiding information to bring a scan region corresponding to the tomographic image closer to a target scan region based on a difference between the scan region corresponding to the tomographic image data subjected to the positioning and the target scan region set in the three-dimensional medical image data subjected to the positioning.
Webler discloses, refer to Figure 1E which illustrates guiding information (0151; A 2-D slice from the composite 3-D imaging volume is shown as image 2733) based on the difference between the scan region and the target scan region shown in an overlapping configuration.
It would have been obvious to a person of ordinary skilled in the art to have modified Tanaka guide image generation circuitry that generates guide image data (Abstract) to correspond to a tomographic image to a target scan based on the difference between two scans to create guide information as taught by Webler. Doing so would improve topological mapping of the heart (paragraph 0249). 
Regarding claim 9, Tanaka as modified discloses all the elements of claim 8, further Webler discloses, 
wherein the processing circuitry sets a plurality of the target scan regions, and
(0038; the operator conducts a three-dimensional scan of the subject P by conducting two-dimensional scans of a plurality of cross-sections while varying the position and the angle of the ultrasonic probe 1 with the ultrasonic probe 1 kept in contact with the body surface of the subject P. The transmitting-and-receiving circuitry 11 thus generates two-dimensional reflected wave data of a plurality of cross-sections.)
(0038; the control circuitry 18 can reconstruct three-dimensional reflected wave data by three-dimensionally arranging two-dimensional reflected wave data of a plurality of cross-sections, on the basis of three-dimensional position information of the ultrasonic probe 1 acquired from the position detection system.)
Tanka is silent in teaching the following taught by Webler. 	
outputs the guiding information based on a difference between a target scan region that is selected from among the set target scan regions and a scan region corresponding to the tomographic image data.
Webler discloses, refer to Figure 1E which illustrates guiding information (0151; A 2-D slice from the composite 3-D imaging volume is shown as image 2733) based on the difference between the scan region and the target scan region shown in an overlapping configuration.
See motivation with respect to claim 8 above with regards to modifying Tanaka with the guide image data. 
Regarding claim 10, Tanaka as modified discloses all the elements of claim 8, further Webler discloses, 
wherein the processing circuitry sets a plurality of the target scan regions, and	
(0038; the operator conducts a three-dimensional scan of the subject P by conducting two-dimensional scans of a plurality of cross-sections while varying the position and the angle of the ultrasonic probe 1 with the ultrasonic probe 1 kept in contact with the body surface of the subject P. The transmitting-and-receiving circuitry 11 thus generates two-dimensional reflected wave data of a plurality of cross-sections.)
(0038; the control circuitry 18 can reconstruct three-dimensional reflected wave data by three-dimensionally arranging two-dimensional reflected wave data of a plurality of cross-sections, on the basis of three-dimensional position information of the ultrasonic probe 1 acquired from the position detection system.)
Tanka is silent in teaching the following taught by Webler. 
outputs a plurality of pieces of guiding information to bring a scan region of the probe closer to each of the target scan regions at a time based on a difference between each of the set target scan regions and a scan region corresponding to the tomographic image data.
Webler discloses, refer to Figure 1E which illustrates guiding information (0151; A 2-D slice from the composite 3-D imaging volume is shown as image 2733) based on the difference between the scan region and the target scan region shown in an overlapping configuration.
See motivation with respect to claim 8 above with regards to modifying Tanaka with the guide image data. 
Regarding claim 11, Tanaka as modified discloses all the elements of claim 8, further Webler discloses, 
wherein the processing circuitry acquires a plurality of pieces of the three-dimensional medical image data that are obtained by imaging a region including a heart of the subject at a plurality of cardiac phases
Webler further discloses, (0239; the correlation methods described above are further used to accurately piece together 3-D images that share an image portion of the same anatomy)
(0165; Images of different phases are indexed according to the ECG data so that the combined images can be played back according to real time ECG.)
(0244; different imaging information is collected for different phases in the cardiac cycle (e.g., as indicated by ECG measurement or timing).)
uses, when the plurality of pieces of the three dimensional medical image data include three-dimensional medical image data in which the target scan region has been set , (0239; the correlation methods described above are further used to accurately piece together 3-D images that share an image portion of the same anatomy) and 
three-dimensional medical image data in which a target scan region has not been set, (0270; the recorded image matrices may be processed prior to medical device use to create/store 3-D surface matrices of interest (from the multidimensional image matrix) for use in later overlaying their projections and a projection of the portion of the medical device.) 
information of the target scan region already been set as an initial position to set the target scan region in the three-dimensional medical image data in which a target scan region has not been set. (0270; use in later overlaying their projections and a projection of the portion of the medical device.) 
See motivation with respect to claim 8 above with regards to modifying Tanaka with the guide image data. 
Regarding claim 12, Tanaka as modified discloses all the elements of claim 11, further Webler discloses, 
wherein the processing circuitry performs positioning of three-dimensional medical image data of a selected cardiac phase out of the cardiac phases and the tomographic image data, and
Webler discloses, (0029; ECG synchronization may include the detection and elimination of data from irregular or unusual ECG intervals or waveforms. For instance, modern MRI (Magnetic Resonance Imaging), Ultrasonic and CT (Computed Tomography) 3-D cardiac imaging systems incorporate these processes.)
outputs the guiding information based on a difference between the target scan region at the selected cardiac phase out of the cardiac phases and a scan region corresponding to the tomographic image data.
Webler discloses, refer to Figure 1E which illustrates guiding information (0151; A 2-D slice from the composite 3-D imaging volume is shown as image 2733) based on the difference between the scan region and the target scan region shown in an overlapping configuration.
See motivation with respect to claim 8 above with regards to modifying Tanaka with the guide image data. 
Regarding claim 13, Tanaka as modified discloses all the elements of claim 8, further Tanaka discloses, 
when the scanning is performed by a two-dimensional array probe or a mechanical 4D (mecha4D) probe, the processing circuitry brings a direction of the scan region closer to a direction of the target scan region by controlling an electronic scanning of the two-dimensional array probe or a swinging direction of the mecha4D probe.
(0038; the operator conducts a three-dimensional scan of the subject P by conducting two-dimensional scans of a plurality of cross-sections while varying the position and the angle of the ultrasonic probe 1 with the ultrasonic probe 1 kept in contact with the body surface of the subject P. The transmitting-and-receiving circuitry 11 thus generates two-dimensional reflected wave data of a plurality of cross-sections.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793